Citation Nr: 1743308	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for cervical strain. 

2.  Entitlement to an initial evaluation higher than 10 percent for carpal tunnel syndrome (CTS), left wrist.

3.  Entitlement to an initial evaluation higher than 10 percent for carpal tunnel syndrome, right wrist.

4.  Entitlement to an initial evaluation higher than 20 percent for thoracic spine and trapezius muscle strain. 

5.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

6.  Entitlement to an initial evaluation higher than 30 percent for headaches secondary to cervical strain. 


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2003 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This case was remanded for further development in May 2013.  At that time, the Board also remanded the issues of entitlement to service connection for sinusitis and bilateral shoulder tendonitis.  In a February 2017 rating decision, however, service connection was granted for left and right shoulder strain with tendonitis and non-allergic rhinitis (claimed as sinusitis).  As the benefits sought on appeal have been granted, these issues are no longer before the Board.  

The issues of entitlement to an evaluation higher than 20 percent for thoracic spine and trapezius muscle strain, and an evaluation higher than 20 percent for cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  CTS of the left arm is not manifested by moderate incomplete paralysis.  

2.  CTS of the right arm is not manifested by moderate incomplete paralysis.  

3.  PTSD is not manifested by occupational and social impairment with deficiencies in most areas.

4.  Migraines are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for CTS of the right arm are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a Diagnostic Code 8515 (2016).

2.  The criteria for an initial rating higher than 10 percent for CTS of the left arm are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a Diagnostic Code 8515 (2016).

3.  The criteria for an initial rating higher than 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2016).

4.  The criteria for an initial rating higher than 30 percent for migraines are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

CTS 

In an August 2007 rating decision, the Veteran was granted service connection for CTS of the left and right arm.  He was assigned a rating of 10 percent disabling, effective June 10, 2006.  He appeals the initial disability ratings assigned.

The Veteran's CTS is rated under DC 8515.  Diagnostic Code 8515 provides a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor nerve.  A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand.  A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand.  A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, and a 60 percent evaluation for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

After review of the record, the Board finds against the claims for an initial rating higher than 10 percent for CTS of the left and right arm.  To that end, EMG in March 2006 disclosed there was mild bilateral CTS.  During the June 2007 VA examination, the Veteran reported medial bilateral upper extremity
numbness which radiates into his fourth and fifth fingers on both sides.  Examination revealed the Veteran had normal and equal sensation on all four extremities, and strength was equal bilaterally in the upper and lower extremities.  

During the May 2010 VA examination, reflex examination revealed hypoactive reflexes for the left and right biceps and triceps.  There was, however, an absence of muscle atrophy and abnormal muscle tone or bulk.  Motor examination revealed normal findings for the upper extremities.  Sensory examination was normal but there was hypoactive reflexes of the biceps and triceps.  

During the August 2014 VA examination, carpal tunnel syndrome, bilaterally, resolved was diagnosed.  Mild numbness of the left and right upper extremity was noted.  Examination revealed there was normal muscle strength, reflexes and sensory findings.  

The September 2016 VA examination disclosed essentially normal findings for the upper extremities.  Examination disclosed normal muscle strength testing with the exception of 4/5 grip on the left, there was normal reflexes in all areas and normal sensory results with the exception of decreased inner/outer forearm on the left.  The VA examiner found that the Veteran's upper extremity peripheral neuropathy was moderate.  It was noted that the Veteran had moderate sensory loss of left ulnar nerve at the elbow and hand fingers.  The Veteran was also noted to have weakness to grasp with the 4th and 5th fingers, and neurologic impairment was mixed and moderate.  

The above findings justify no more than a 10 percent rating for the Veteran's CTS of the left and right arm under DC 8515.  To that end, while the Veteran's CTS causes, at times, a decrease in grip, weakness and numbness, moderate incomplete paralysis has not been shown by the objective and/or lay evidence, i.e. impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve.  Rather, examinations show that reflexes, sensory and muscle strength of the left and right arm remain essentially normal with only a few exceptions.  Furthermore, none of the records or examinations show muscle atrophy of the left and/or right arm.  Hence, a rating higher than 10 percent is not warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3  and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none.  Accordingly, the claim for a rating higher than 10 percent disabling for CTS of the left and right arm is denied.

PTSD 

In a January 2009 rating decision, the Veteran was granted service connection for PTSD.  He was assigned an initial noncompensable rating ,effective September 17, 2007.  In a December 2009 rating, his PTSD was assigned a rating of 50 percent disabling, effective September 17, 2007.  He appeals the initial disability rating assigned.  
The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267   (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a). The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice. See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

After review of the record, the Board finds against the claim.  To that end, the lay statements, VA examinations, outpatient treatment records and private evaluations during this time generally show that the Veteran was alert, oriented and adequately groomed.  His manner was appropriate and there was no evidence of psychomotor abnormalities.  There was no evidence of psychosis, and he denied suicide and/or homicidal ideation.  His insight and judgment were also deemed appropriate.  

Despite his reports of being impatient, irritable and angry at times with family, he reported that his family life was alright and that he considers his wife and parents supportive.  He generally reports that he gets along well with his family and his spouses family.  He also reported having some friends during this time, and described a few recreational interests to include hunting, fishing and riding four wheelers.  The above demonstrates that he can maintain some relationships.  

Furthermore, the December 2008 and November 2009 VA examiners found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood, and/or total impairment.  The August 2010 VA examiner commented that the Veteran appeared to be functioning at the same level overall as in his November 2009 examination with no big changes.  

The Board recognizes the Veteran's problems with concentration, hypervigilance, memory, avoidance, increased arousal, anxiety, panic and irritability.  The Board is also mindful that the Veteran has reported occasional road rage, anger, that he prefers to work alone to avoid conflict with co-workers and that he has obsessive behaviors to include checking the doors and his work over and over.  However, various examinations reveal that the Veteran remains oriented and alert, without evidence of gross memory loss or impairment.  It is shown that his concentration and memory problems have been described to be at most moderate.  The Veteran is also shown to have fair insight and judgment.  While he has some obsessional behaviors such have not been shown to interfere with routine activities nor has there been a showing of near- continuous panic or depression affecting the ability to function independently.  

For the reasons stated above and given the absence of symptoms during this period such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 35 to 58 during this period of time, denoting moderate impairment to some impairment in reality testing or communication.  

The Board is fully aware that the GAF scores have varied during the appeal.  In this regard, the VA examinations in December 2008, November 2009 and August 2010 showed GAF scores of 58, 55 and 50, respectively.  In contrast, private clinician, S.W., assigned a GAF score of 44 in May 2009, and W.C. assigned a GAF score of 35 in May 2010 and a score of 40 in October 2011.  The Board notes, however, that during these evaluations the Veteran was shown to be fully oriented, properly groomed and generally cooperative.  He was also shown to have no disturbances of logic or bizarreness, normal thought process, average intelligence, and satisfactory insight and judgment.  It is also noted that there was no showing of hallucinations, psychotic distortions, and/or suicidal or homicidal ideation.  During the VA examinations, GAF scores of 50 -58 were assigned in which similar psychological symptoms were reported.  In sum, the Board has fully considered the GAF scores assigned by W.C. and S.W., but determine that the lower GAF scores are inconsistent with the more probative, detailed evidence and the reported clinical findings.  

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by no more than a 50 percent rating.  The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  Although the Veteran reports social and occupational impairment, avoidance, irritability, anger, panic attacks, sleep disturbance, depression, emotional numbing, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Accordingly, the claim is denied.

Migraines 

In a May 2010 rating decision, the Veteran was granted service connection for migraines.  He was assigned an initial rating of 30 percent, effective June 10, 2006.  He appeals the initial disability rating assigned. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a , Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds against a rating of higher than 30 percent for the Veteran's migraines.  To that end, in April 2007, the Veteran reported having headaches that occur two to three times a week that last two to three hours at a time.  He rated them as a four on a scale of 0 to 10 and described them as an aching dull pain.  

During the June 2007 VA examination, the Veteran described his headaches as a constant dull ache that never seems to be relieved which worsen on a daily basis.  He stated that they last for a couple of hours and return to the constant dull ache.  He further expressed that the headaches were localized in the occipital region and were not associated with photophobia, noise sensitivity, nausea, vomiting or blurred vision.  

In the October 2007 VA examination, the Veteran reported having a dull headache all of the time and a really bad headache about every two days.  He described these headaches as throbbing all over the head that goes back toward the neck which last for one to two hours.  During these times, he has to sit down even at work.  He denied having nausea, vomiting, and/or light or noise sensitivity associated with these headaches.  The Veteran further reported that when he gets a headache at work he has to sit down or go to the nurse and that he unable to work until it passes so the headaches are prostrating.  

During the January 2009 VA examination, the Veteran reported having headaches more often and that the pain seemed more intense.  He had headaches approximately every three days.  The pain was on the side of the head and described as thumping, and lasting two and three hours.  There was no nausea or vomiting and the headaches were not prostrating.  He reported real bad headaches, however, about every three months.  During these headaches, he stated that it hurts to move and he has to lay still.  They are prostrating, accompanied with nausea, occasional vomiting, and light and noise sensitivity.  They also last through the day and all night he stated.  Migraine headaches less than once every two months was noted.  Most attacks were prostrating lasting one to two days.  Migraine headaches described as every three months was diagnosed.  Significant effects on work to include increased absenteeism was noted.  Lost time from work in the prior 12 months due to neck pain/stiffness and headaches was less than a week.  The VA examiner noted that all activities were severely limited or prevented when the Veteran has a migraine as the attacks are prostrating.  
The Veteran reported headaches about two to three times a week that last two to five hours during his November 2009 VA examination.  He rated them as severe and expressed that lost about 15 days of work per year due to headaches and fatigue.  

During the May 2010 VA examination, the Veteran reported headaches three times a week with last two to five hours.  He denied nausea and vomiting but reported light sensitivity but no noise sensitivity.  He described laying down with ice on his head with his headaches.  He reported 50 percent of his headaches were prostrating but stated that with his other headaches he is able to maintain normal activities.  

In the May 2010 private evaluation, the Veteran reported that he leaves work once or twice a month due to temporal -parietal lobe headaches.  He further expressed in October 2011 that he missed approximately 35 days of work within the last year due to "headaches and body aches."  

The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met). Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

The record reflects no showing that the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided varying descriptions regarding the frequency, duration and severity of his headaches - including varying description of the types of headaches.  He, however, has not specifically described severe economic inadaptability due to his headaches.  To that extent that the Veteran reported in 2009 that he lost about 15 days of work per year due to headaches and fatigue and reported in 2010 that he missed approximately 35 days of work within the last year due to "headaches and body aches," the Board notes that his headaches are not shown to be the sole cause of his extensive absenteeism from work.  Rather, he has expressed missing work due to his headaches and body aches and fatigue.    

While the Veteran may have migraines that can be incapacitating at times and cause him to miss work from time to time, he has not shown that his migraines impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating for any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, a rating higher than 30 percent for migraines is denied.

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, numbness, and occupational and social impairment.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.





ORDER

Entitlement to an evaluation higher than 10 percent for carpal tunnel syndrome of the left wrist is denied.  

Entitlement to an evaluation higher than 10 percent for carpal tunnel syndrome of the right wrist is denied.  

Entitlement to an evaluation higher than 50 percent for PTSD with depressive disorder is denied.  

Entitlement to an evaluation higher than 30 percent for headaches secondary to cervical strain is denied.  


REMAND

The Veteran appeals the denial of an initial rating higher than 20 percent for his lumbar and cervical spine disabilities.  In relation to his claims, the Veteran was last afforded a VA examination in September 2016.  While the Veteran was last examined in 2016, the Board finds that another examination is needed.  To that end, since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

At present, the medical evidence of record to include the September 2016 VA examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar and cervical spine disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected cervical and lumbar spine disabilities.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  

The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.  Also, in order to comply with the Court's recent precedential decision in Correia, the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


